In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s motion for protective order and motion to quash subpoenas or, alternatively, motion for protective order limiting the scope of the examination at the depositions of Robert McAuley, Steven Koff, or any other representative of relator, to questions about the substance and circumstances of relator’s request and follow-up requests for the resumes at issue and the city’s refusal of those requests,
IT IS ORDERED by the court, effective May 19,1995, that the motion for protective order limiting the scope of the examination at the depositions of Robert McAuley, Steven Koff, or any other representative of relator, to questions about the substance and circumstances of relator’s request and follow-up requests for the resumes at issue and the city’s refusal of those requests be, and the same hereby is, granted.
Pfeifer, J., dissents.